Title: From George Washington to Catherine Sawbridge Macaulay Graham, 10 February 1791
From: Washington, George
To: Graham, Catharine Sawbridge Macaulay



Madam,
Philadelphia Feby 10th 1791.

At the sametime that I acknowledge the receipt of your letter of June last, with which I have been honored, I must beg you to accept my best thanks for your treatise on Education which accompanied it.
The anxiety which you express for the welfare of this Country demands a proper acknowledgment; and the political sentiments which are contained in your letter merit a more particular

reply than the multifarious and important business in which I am constantly engaged (especially while Congress are in Session) will permit me to make. I must therefore, Madam, rely upon your goodness to receive this short letter as an acknowledgment of your polite attention, and beg you to be assured that my not entering at this time, more fully into the subject of your favor does not proceed from a want of that consideration with which I have the honor to be Madam Your Most Obedt Hble Ser.

Go: Washington

